DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.
 
Response to Amendment
This action is in response to Amendments made on 11/7/2022, in which: claims 1, 14, 16, 23, 29, 31 are amended, claims 15, 25 remain as filed originally, claims 3-4, 6, 18, 24, 30, 32 previously presented and claims 2, 5, 7-13, 17, 19-22, 26-28, 33-36 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 31, the claim discloses all the limitations of claim 1 which renders the claim indefinite as it is unclear if the applicant is referring to duplicated structure or the same structure as previously disclosed. Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 14, 16, 18, 23-24, 29, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calis (CA 2979709).

Regarding claims 1, 14, 29, 31, Calis discloses a system for rearing insect larvae, the system (1) comprising: at least one container for a feed (6) for insect larvae; and at least one rearing module (2) comprising a tray handling system (5a, 5b, 5c, 5d, 5e) configured to receive a plurality of trays (3) for larvae or a stack of trays (3) for larvae at a feeding station (6, 7) and configured to move the plurality of trays (3) or the stack of trays (3) periodically to or from the feeding station (6, 7); and a feed delivery system (7) configured to deliver feed to each tray (3) repeatedly over a period of time at the feeding station (6, 7); wherein the feed is supplied from the at least one container (6) to each of the at least one rearing module (2).

Regarding claims 3, 24, Calis discloses wherein each of the at least one rearing modules (2) comprises a respective transportable container (wherein each of the trays or stacks of trays are transportable).

Regarding claim 6, Calis discloses wherein the at least one rearing module (2) comprises at least two rearing modules, between 4 and 10 modules, or between 10 and 20 modules (each row of stacked trays within the housing element 1 is understood as a rearing module element 2 and wherein the housing comprises multiple rearing modules).

Regarding claim 16, Calis discloses wherein the tray handling system (5a, 5b, 5c, 5d, 5e) is configured to move the trays (3) or the stack of trays (3) around a closed path.

Regarding claim 18, Calis discloses wherein the tray handling system (5a, 5b, 5c, 5d, 5e) includes ball transfer units, rollers, tray carriers having wheels or casters and/or guide rails (5a and 5e are conveyor systems which are known to have rollers and guide rails, 5b is an automatic transport vehicle).

Regarding claim 23, Calis discloses wherein the feed delivery system (6, 7) comprises one or more arms for delivering feed, wherein each arm is configured such that a corresponding tray passes under the arm (Figs 1 and 2 display the trays 3 passing through feeding area 6 and under feeder element 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15, 25, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Calis (CA 2979709) in view of Taboga (US 4262633).

Regarding claims 4, 15, 25, 30, 32, Calis discloses the invention substantially as set forth above, but does not expressly disclose wherein the transportable container comprises a shipping container, the system further comprising a heating, ventilation, and air conditioning system for controlling the temperature of the interior of the container and monitoring the rearing module; and providing control signals to the rearing module.
However, Taboga discloses a similar rearing system with a rearing module (52) made up of a transportable shipping container (66) and having a heating, ventilation, and air conditioning system for controlling the temperature of the interior (Column 5 lines 3-5 and Column 8 lines 11-21) and monitoring the rearing module; and providing control signals to the rearing module(Column 5 lines 22-30 and Colum 6 lines 23-26) .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Calis, by making the transportable container comprise a shipping container, and further comprising a heating, ventilation, and air conditioning system for controlling the temperature of the interior of the container and monitoring the rearing module; and providing control signals to the rearing module, as taught by Taboga, for the purpose of transporting the container to any desired location and providing optimal control of the interior environment to further enhance the conditions and output of the rearing system.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/7/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644